Brown, J.
(concurring). When the chaff is separated from the wheat, the conclusion is inescapable that the defendant was a joint venturer. He “encourage [d] commission of a crime while sharing with the principal [s] the mental state re*224quired for the crime.” Commonwealth v. Soares, 377 Mass. 461, 470, cert, denied, 444 U.S. 881 (1979). He also agreed to share in the proceeds. Once it is determined (as we do here) that the defendant is a joint venturer, he becomes culpable for the misdeeds that followed “naturally and probably from the carrying out of the joint enterprise.” Commonwealth v. Ambers, 370 Mass. 835, 839 (1976).
What concerns me most is the manner in which the police investigators dealt with the defendant’s apparent difficulty in understanding English. Of course, an interpreter is called for in such situations, but it should go without saying that the interpreter should be competent. There is no excuse for not having available at the outset a Miranda card in the relevant language. Here, the failure not to utilize a Miranda warning card in Cambodian in the Lynn area is incomprehensible.
Lastly, the majority does well to cite the recent report of the Commission to Study Racial and Ethnic Bias in the Courts, created by our Supreme Judicial Court, entitled, “Equal Justice” (1994), for the edification of the public at large, as well as judges and attorneys. This is one study that should not be placed on the bookshelf next to the canons of ethics to gather dust together.